Citation Nr: 0125296	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  98-04 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an effective date prior to January 10, 1992 
for the grant of entitlement to a permanent and total rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.  In this decision, the RO identified 
clear and unmistakable error in a prior rating decision and 
assigned an effective date of April 15, 1993 for the grant of 
entitlement to nonservice-connected pension benefits.  In a 
subsequent rating decision, issued in February 1999, the RO 
again changed the effective date to January 10, 1992.  As 
this assigned effective date does not represent the full 
benefit sought on appeal, particularly as the veteran has 
testified that he seeks an even earlier effective date, his 
claim for an earlier effective date remains viable on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In his February 1998 Substantive Appeal, the veteran 
requested a VA Travel Board hearing.  However, he withdrew 
this request in an August 2001 letter.  See 38 C.F.R. 
§ 20.704(e) (2001).  The veteran's April 2000 RO hearing 
testimony is described below.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's initial claim for nonservice-connected 
benefits, received by the VA in December 1990, was denied in 
unappealed rating decisions issued in March and November of 
1991.

3.  Subsequently received evidence does not establish that 
the veteran's disabilities, specifically a psychiatric 
disability, rendered him unable to secure or follow a 
substantially gainful occupation prior to January 10, 1992.


CONCLUSION OF LAW

The criteria for an effective date prior to January 10, 1992 
for the grant of entitlement to a permanent and total rating 
for pension purposes have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.157, 3.400, 4.16, 4.17 (2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  
Specifically, there is no indication of any relevant 
evidence, such as medical records, that is not presently 
contained in the veteran's claims file.  Moreover, as this 
claim concerns the effective date of a grant of benefits and 
not questions as to the nature, extent, or etiology of a 
current disability, the Board finds no need for a further VA 
examination addressing the veteran's disabilities.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met.  See 38 U.S.C.A. 
§ 5103 (West 1991 & Supp. 2001).  The RO informed him of the 
need for such evidence in its February 1998 Statement of the 
Case and subsequent Supplemental Statements of the Case.  
Given that the actions by the RO reflect fundamental 
compliance with the newly enacted laws and regulations, the 
Board finds that the veteran's appeal will not be adversely 
affected merely because the RO has apparently not considered 
his claim under the new provisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
therefore finds that disposition of this claim at the present 
time is appropriate.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 1991 & Supp. 2001).  Except 
as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after a final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(2001).  Generally, in cases involving nonservice-connected 
pension benefits, the effective date will be the date of 
receipt of the claim or the date on which the veteran became 
permanently and totally disabled, if the claim is filed 
within one year from such date, whichever is to the advantage 
of the veteran.  An award of disability pension may not be 
effective prior to the date on which entitlement arose.  
38 C.F.R. § 3.400(b)(1) (2001).

The applicable statutory and regulatory provisions require 
that the VA look to all communications from the claimant 
which might be interpreted as applications or claims, both 
formal and informal, for benefits.  In particular, the VA is 
required to identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(3) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.1(p), 3.155(a) (2001); see also Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992).  An informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2001).  

38 C.F.R. § 3.157 (2001) includes a discussion of 
circumstances under which a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits if the report relates to a disability which may 
establish entitlement.  Specifically, the date of examination 
or admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  38 C.F.R. 
§ 3.157(b)(1) (2001).  The date of receipt of evidence from a 
private physician or layman will be accepted as the date of 
claim when the evidence is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2001).  
With records from state and other institutions, when 
submitted by or on behalf of the veteran and when entitlement 
is shown, the date of receipt by the VA will be accepted as 
the date of claim if the records are from a recognized 
institution and properly authenticated.  38 C.F.R. 
§ 3.157(b)(3) (2001).  

In this case, the veteran has argued that an earlier 
effective date for nonservice-connected pension benefits is 
appropriate because his severe psychiatric problems "existed 
way prior to" the assigned effective date of January 10, 
1992.  During his April 2000 VA hearing, the veteran made 
frequent references to psychiatric treatment in 1991.

The Board has reviewed the claims file and observes that the 
veteran's initial application for nonservice-connected 
pension benefits was received on December 13, 1990.  In 
rating decisions issued in March and November of 1991, the 
veteran's claim was denied.  The veteran was notified of 
these rating decisions in, respectively, March and December 
of 1991, but he did not respond to these rating decisions in 
any manner until January 10, 1994, thus rendering these 
rating decisions final.  See 38 U.S.C.A. § 7105(b) (West 
1991).

In a December 1995 rating decision, the RO granted 
entitlement to nonservice-connected pension benefits, 
effective from September 13, 1995.  In a May 1997 rating 
decision, the RO changed the effective date to April 15, 
1993, while, in a February 1999 rating decision, the 
effective date was changed to January 10, 1992.  Both of 
these revisions were made in view of VA medical records 
suggesting entitlement to nonservice-connected pension 
benefits on the noted dates.   See 38 C.F.R. § 3.157 (2001).  
Specifically, VA hospital records from January 10 through 
January 31 of 1992 showed that the veteran had severe 
stressors and that his psychiatric condition was "quite 
fragile."  

The Board has therefore reviewed the veteran's claims file to 
ascertain if there were any earlier records that could be 
construed as establishing entitlement to nonservice-connected 
benefits.  In this regard, the Board observes that the 
veteran received frequent psychiatric treatment during the 
year prior to the effective date of January 10, 1992.  An 
April 1991 evaluation conducted during a VA hospitalization 
revealed Axis I diagnoses of major depression, active alcohol 
addiction, and obsessive-compulsive disorder (OCD).  A Global 
Assessment of Functioning (GAF score) of 60, described as 
"moderate" was assigned.  The veteran was also treated for 
left ankle fusion during this time.  

In subsequent months, the veteran was treated for diagnoses 
including major depression, OCD, and bipolar disorder.  
Records from a VA hospitalization in July 1991 contain 
conflicting information as to current employment; one record 
reflects that the veteran was a handyman who worked 10 hours 
per week, while several other records indicate that he was 
unemployed at that time.  The discharge report of the July 
1991 hospitalization contains a notation that "[t]he veteran 
is considered to be employable."  The veteran was 
hospitalized in August and September of 1991; while the 
diagnoses included depression, he was described as "certainly 
no longer depressed" following treatment.  A VA 
hospitalization in November and December of 1991 primarily 
addressed acute alcohol intoxication.  The veteran was also 
treated for alcoholism and a history of depression at the 
State of Connecticut Veterans Home and Hospital in Rocky 
Hill, Connecticut at the beginning of January 1992, just 
prior to his VA hospital admission on January 10, 1992.

While the Board acknowledges the frequency of the veteran's 
psychiatric treatment during the period immediately preceding 
January 10, 1992, the applicable laws and regulations 
nevertheless require that the veteran have been entitled to 
the sought benefits for the grant of an earlier effective 
date.  In this case, the cited hospital and outpatient 
treatment records do not in any way establish that the 
veteran's disabilities, specifically his psychiatric 
disability, rendered him unable to obtain or retain 
substantially gainful employment during the period of time at 
issue.  See 38 C.F.R. §§ 4.16, 4.17 (2001).  The Board 
acknowledges that, for the most part, these psychiatric 
records are devoid of specific information as to the effect 
of the veteran's disability on his employment status.  
However, a July 1991 hospital report specifically indicates 
that the veteran was employable, and the records from the 
subsequent six months contain no information suggesting a 
marked worsening of the veteran's psychiatric condition.  
Rather, the hospital report from August and September of 1991 
reflects a lessening of the veteran's depression symptoms.

The Board is aware that the veteran may have been unemployed, 
or no more than marginally employed under the definition of 
38 C.F.R. § 4.16(a) (2001), prior to January 10, 1992.  
Nevertheless, the fact that a veteran was not gainfully 
employed or had difficulty obtaining gainful employment is 
insufficient, in and of itself, to establish unemployability.  
The relevant question is whether the veteran was, during the 
time period in question, capable of performing the physical 
and mental acts required by employment, not whether he could 
find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  

Overall, the evidence of record does not establish 
entitlement to nonservice-connected pension benefits prior to 
the presently assigned effective date of January 10, 1992.  
As the effective date must generally be the earlier of the 
date of entitlement or the date of claim, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an earlier effective date, and the claim 
must be denied.  In reaching this decision, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).

ORDER

The claim of entitlement to an effective date prior to 
January 10, 1992 for the grant of entitlement to a permanent 
and total rating for pension purposes is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

